Citation Nr: 0011510	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-07 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for gunshot wound residuals.

2.  Entitlement to a disability rating in excess of 40 
percent for venous insufficiency of the right lower 
extremity.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
impotency.

7.  Entitlement to a total rating based upon individual 
unemployability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran provided testimony at a personal hearings held 
before a Hearing Officer at the RO in May 1998 and February 
2000.  Transcripts of both hearings are of record.

This case was previously before the Board in October 1999, at 
which time it was remanded to comply with the veteran's 
request for an additional hearing before a Hearing Officer at 
the RO, and to clarify whether the veteran wished to withdraw 
his appeal.

As indicated in the October 1999 remand, the veteran has 
submitted numerous statements in which he has alleged that 
there was clear and unmistakable error (CUE) all the way back 
to 1946 regarding the initial and subsequent ratings for 
gunshot wound residuals.  A review of the evidence on file 
does not show that there has ever been a formal adjudication 
regarding the veteran's allegations of CUE, including whether 
he has raise a valid claim of CUE.  To assert a valid claim 
of CUE, the claimant must assert more than a disagreement as 
to how the facts were weighed or evaluated; he must, with 
some degree of specificity, identify the alleged error and 
provide persuasive reasons why the result would have been 
different but for the alleged error.  The mere assertion of 
CUE is not sufficient to reasonably raise the issue.  See 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo 
v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo 
v. Brown, 6 Vet. App. 162 (1994).  Therefore, this claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

On November 9, 1999, prior to the promulgation of a decision 
in the appeal, VA received unequivocal notification from the 
veteran in which he stated that he wished to withdrawal his 
appeal.


CONCLUSION OF LAW

The veteran having withdrawn his appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that a review of the record shows 
that it is not clear whether the veteran perfected a timely 
substantive appeal regarding the February 1997 rating 
decision pursuant to the requirements of 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.  However, for the reasons stated 
below, the Board concludes that even if the veteran had 
perfected a timely substantive appeal, he has explicitly and 
unequivocally withdrawn that appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c). 

When the case was previously before the Board in October 
1999, it was noted, among other things, that the veteran 
claimed he had never put in for appeal to the Board.  
Consequently, it appeared to the Board that the veteran had 
indicated his desire to withdraw his appeal pursuant to 
38 C.F.R. § 20.204.  Therefore, as part of the remand 
instructions, the Board directed the RO to request that the 
veteran clarify whether he wished to withdraw his appeal to 
the Board.

By correspondence dated November 4, 1999, the RO requested 
that the veteran clarify whether he still wanted to pursue or 
withdraw his appeal.  On November 9, 1999, the RO received a 
letter from the veteran in which he stated the following:

[y]our letter dated NOV 04 1999 refers to 
an appeal status of my VA Claim which 
never had input from me!  I never signed 
VA Form 9 or other VA Form to legally 
request an appeal of my VA Claim! ... That 
appeal status of my VA claim (of which I 
was not part of ) must be withdrawn ...

Based upon this letter, the Board finds that the veteran has 
explicitly and unequivocally withdrawn his appeal.  

When a veteran withdrawals his appeal, the withdrawal 
effectively creates a situation where there is a failure to 
allege an error of fact or law.  Without such an allegation, 
the Board does not have jurisdiction to review an appeal.  
The veteran withdrew his appeal by the statement received on 
November 9, 1999.  Further, the Board notes that the language 
used by the veteran was explicit and unequivocal. 
Accordingly, the Board concludes that it does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204.

The Board notes that the veteran has requested further 
development regarding his various claims.  However, as the 
veteran has withdrawn his appeal, the Board has no authority 
to order additional development.


ORDER

The appeal for a disability rating in excess of 40 percent 
for gunshot wound residuals and for a rating in excess of 40 
percent for venous insufficiency of the right lower extremity 
is dismissed.

The appeal for service connection for bilateral hearing loss, 
a back disorder, a left leg disorder, and impotency is 
dismissed.

The appear for a total rating based upon individual 
unemployability is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

